                           RUSS, AUGUST & KABAT
                       1   Larry C. Russ (pro hac vice)
                       2   lruss@raklaw.com
                           Marc A. Fenster (pro hac vice)
                       3   mfenster@raklaw.com
                           Benjamin T. Wang (pro hac vice)
                       4   bwang@raklaw.com
                           Kent N. Shum (pro hac vice)
                       5   kshum@raklaw.com
                       6   12424 Wilshire Boulevard, 12th Floor
                           Los Angeles, California 90025
                       7   Telephone:    (310) 826-7474
                           Facsimile:    (310) 826-6991
                       8
                           BORGHESE LEGAL, LTD.
                       9   Mark Borghese - Nevada Bar No. 6231
                      10    mark@borgheselegal.com
                           10161 Park Run Drive, Suite 150
                      11   Las Vegas, Nevada 89145
                           Telephone:   (702) 382-0200
    




                      12   Facsimile:   (702) 382-0212
                      13
                           Attorneys for Plaintiff
                      14   LINKSMART WIRELESS TECHNOLOGY, LLC

                      15
                      16





                                                     UNITED STATES DISTRICT COURT
                      17
                                                             DISTRICT OF NEVADA
                      18
                      19   LINKSMART WIRELESS TECHNOLOGY,              Case No.: 2:18-cv-00862-MMD-NJK
                      20   LLC
                                                                       SCHEDULING ORDER
                      21                        Plaintiff,

                      22                        v.
                      23
                           CAESARS ENTERTAINMENT
                      24   CORPORATION

                      25                        Defendant.
                      26
                      27
                      28


                                  [PROPOSED] AMENDED DISCOVERY PLAN AND SCHEDULING ORDER
                       1
                           LINKSMART WIRELESS TECHNOLOGY,     Case No.: 2:18-cv-00864-MMD-NJK
                       2   LLC
                       3
                                           Plaintiff,
                       4
                                           v.
                       5
                       6   GOLDEN NUGGET, INC. and LANDRY’S
                           INC.
                       7
                                           Defendants.
                       8
                       9
                           LINKSMART WIRELESS TECHNOLOGY,     Case No.: 2:18-cv-00865-MMD-NJK
                      10   LLC

                      11                   Plaintiff,
    




                      12                   v.
                      13
                           LAS VEGAS SANDS CORP.
                      14
                                           Defendant.
                      15
                      16





                           LINKSMART WIRELESS TECHNOLOGY,     Case No.: 2:18-cv-00867-MMD-NJK
                      17   LLC

                      18                   Plaintiff,
                      19                   v.
                      20
                           MGM RESORTS INTERNATIONAL
                      21
                                           Defendant.
                      22
                      23
                           LINKSMART WIRELESS TECHNOLOGY,     Case No.: 2:18-cv-00868-MMD-NJK
                      24   LLC

                      25                   Plaintiff,

                      26                   v.

                      27   WYNN LAS VEGAS, LLC

                      28                   Defendant.

                                                              2
                                [PROPOSED] AMENDED DISCOVERY PLAN AND SCHEDULING ORDER
                       1           Under Fed. R. Civ. P. 26(f), Local Rule 26-1, and Patent Local Rules 16.1-1 et seq., and
                       2   the Court’s Order dated May 30, 2019 (D.I. 67), the respective parties conducted a discovery-
                       3   planning conference on June 7, 2019, and hereby submit to the court the following proposed
                       4   Discovery Plan and Scheduling Order:
                       5
                       6
                                       Event                 Standard LPR              Court Date
                                                                Schedule
                       7    Joint Protective Order                                       DONE
                            Disclosure of Rule 26(a)                                     DONE
                       8    Initial Disclosures, Asserted
                            Claims, and Infringement
                       9    Contentions
                      10    Disclosure of Non-                     N/A                 8/23/2019
                            Infringement, Invalidity,
                      11    and Unenforceability
                            Contentions
    




                      12    Response to Non-                    9/6/2019               9/13/2019
                            Infringement Contentions
                      13    Three Proposed Dates for         (3 proposed dates    MGM Resorts Int’l:
                      14    Pre-Claim Construction          before 10/13/2019)     9/24 – 9/26/2019
                            Settlement Conference
                      15                                                            All other parties:
                                                                                    9/23 – 9/25/2019
                      16    Simultaneous Exchange of               N/A                 10/18/2019





                            Proposed Terms of
                      17
                            Construction
                      18    Simultaneous Exchange of            11/1/2019              11/1/2019
                            Preliminary Claim
                      19    Construction
                            Submit Joint Claim                 11/15/2019             11/15/2019
                      20    Construction and Prehearing
                      21    Statement
                            Simultaneous Opening                12/6/2019             12-13-2019
                      22    Claim Construction Briefs
                            Simultaneous Responses to           1/3/2019               1/10/2020
                      23    Claim Construction Briefs
                            Claim Construction              TBD, if necessary      TBD, if necessary
                      24
                            Tutorials, Hearing, and
                      25    Order from the Court

                      26
                      27          IT IS ORDERED that within 30 days after Initial Disclosures and Responses are complete,

                      28   the parties must submit to a Pre-Claim Construction Settlement Conference as set by the court.

                                                                            1
                                   [PROPOSED] AMENDED DISCOVERY PLAN AND SCHEDULING ORDER
                       1          IT IS FURTHER ORDERED that within 30 days after the court enters a claim construction
                       2   order, the parties must submit to a Post-Claim Construction Settlement Conference as set by the
                       3   court. The parties shall also file a proposed schedule with calendar dates for the post-claim
                       4   construction deadlines within 30 days of the claim construction order being entered.
                       5          IT IS FURTHER ORDERED that any extension of the discovery deadline will not be
                       6   allowed without a showing of good cause for the extension. All motions or stipulations to extend
                       7   discovery must be received by the court at least 21 days before the expiration of the subject
                       8   deadline. A request made after this date will not be granted unless the movant demonstrates that
                       9   the failure to act was the result of excusable neglect. The motion or stipulation must include:
                      10          (a) A statement specifying the discovery completed by the parties as of the date of the
                      11   motion or stipulation;
    




                      12          (b) A specific description of the discovery that remains to be completed;
                      13          (c) The reasons why the remaining discovery was not completed within the time limit of
                      14   the existing discovery deadline; and
                      15   (d)   A     proposed     schedule    for   the    completion     of    all   remaining   discovery.
                      16   IT IS FURTHER ORDERED that, if no dispositive motions will be filed within the time





                      17   specified in this order, then the parties must file a written, joint proposed pretrial order within
                      18   30 days of the dispositive motion cutoff. If dispositive motions are filed, then the parties must
                      19   file a written, joint proposed pretrial order within 30 days of the date the court enters a ruling
                      20   on the dispositive motions. Within 30 days of the entry of a pretrial order, or as further ordered
                      21   by the court, the parties must submit to a pretrial settlement conference.
                      22
                      23   IT IS SO ORDERED.
                      24
                           ___________________________________
                      25   UNITED STATES MAGISTRATE JUDGE
                      26
                      27           June 17, 2019
                           DATED: ____________________

                      28
                                                                 2
                                     [PROPOSED] AMENDED DISCOVERY PLAN AND SCHEDULING ORDER
